DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 24, 2021. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous office action.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Michael Brooke (Reg. No. 41,641) on 06 August 2021.
The application has been amended as follows:

Listing of Claims:

	Claim 6 (Currently Amended)	The endorser node of claim 5, wherein the hardware-implemented processor is configured to: 
	determine the corresponding forecasted value by a previous transaction that modifies a same world state key as the transaction proposal.

	Claim 7 (Currently Amended)	The endorser node of claim 2, wherein, when the hardware-implemented processor is configured to remove the endorsed transaction from the in-process world state, the hardware-implemented processor is configured to: 
	receive a notification from the committer node to remove the committed endorsed transaction from the in-process world state based on a determination by the committer node that either of the base result or the forecasted result matches the world state of the shared ledger.

	Claim 8 (Currently Amended)	A method, comprising: 
	receiving, by an endorser node of a blockchain network, a transaction proposal, associated with a transaction, from a client of the blockchain network; 
	generating, by the endorser node, a base result and a forecasted result from the transaction proposal; 
	storing, by the endorser node, the transaction, the base result, and the forecasted result in an in-process world state list of the endorser node; 
	sending, by the endorser node, a composite endorsement comprising the base result and the forecasted result to the client to create an endorsed transaction using the composite endorsement and to send the endorsed transaction to a committer node of the blockchain network to validate the endorsed transaction and to commit the endorsed transaction to a shared ledger of the blockchain network; and 
	removing, by the endorser node, the transaction from the in-process world state list in response to the committal of the endorsed transaction.

	Claim 13 (Currently Amended)	The method of claim 12, further comprising: 
	determining corresponding forecasted value by a previous transaction that modifies a same world state key as the transaction proposal.


	receiving a notification from the committer node to remove the committed endorsed transaction from the in-process world state based on a determination by the committer node that either of the base result or the forecasted result matches the world state of the shared ledger.

	Claim 15 (Currently Amended)	A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of an endorser node of a blockchain network cause the processor to perform: 
	receiving a transaction proposal, associated with a transaction, from a client of the blockchain network; 
	generating a base result and a forecasted result from the transaction proposal; 
	storing the transaction, the base result, and the forecasted result in an in-process world state list of the endorser node; 
	sending a composite endorsement comprising the base result and the forecasted result to the client to create an endorsed transaction using the composite endorsement and to send the endorsed transaction to a committer node of the blockchain network to validate the endorsed transaction and to commit the endorsed transaction to a shared ledger of the blockchain network and 


	Claim 16 (Currently Amended)	The non-transitory computer readable medium of claim 15, wherein the storing the transaction, the base result, and the forecasted result in the in-process world state list further comprises: 
	storing the transaction, the base result, and the forecasted result in chronological order without updating a key in [[the]] a world state; and 
	wherein the one or more instructions further cause the processor to perform: 
		identifying that the endorser node cannot endorse the transaction proposal; and 
		in response to the identifying, the one or more instructions further cause the processor to perform: 
		removing a current world state of the shared ledger and obtain a correct world state of the shared ledger from another endorser node of the blockchain network.

	Claim 19 (Currently Amended)	The non-transitory computer readable medium of claim 18, wherein the one or more instructions further cause the processor to perform: 
	determining corresponding forecasted value by a previous transaction that modifies a same world state key as the transaction proposal.

	Claim 20 (Currently Amended)	The non-transitory computer readable medium of claim 15, wherein the removing the endorsed transaction from the in-process world state further comprises: 
	receiving a notification from the committer node to remove the committed endorsed transaction from the in-process world state based on a determination by the committer node that either of the base result or the forecasted result matches [[the]] a world state of the shared ledger.

Allowable Subject Matter
9.    Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependency.

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole et al. (U.S. Patent No. 10,031,935) – cited for teaching a transaction request representing proposed state changes – col. 3 lines 31-58

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THADDEUS J PLECHA/Examiner, Art Unit 2438